1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
                                 ----oo0oo----
11

12   UNITED STATES OF AMERICA,             NO. 2:18-cv-721 WBS DB
13               Plaintiff,
14       v.
15   STATE OF CALIFORNIA and               ORDER
     CALIFORNIA STATE LANDS
16   COMMISSION, an agency of the
     State of California,
17
                 Defendants.
18

19

20
     THE GEO GROUP, INC.,
21                                         NO. 2:20-cv-533 TLN AC
                 Plaintiff,
22
         v.
23
     GAVIN NEWSOM, in his official
24   capacity as Governor of the
     State of California, and XAVIER
25   BECERRA, in his official
     capacity as Attorney General of
26   the State of California,
27               Defendants.
28
                                       1
1                               ----oo0oo----

2              The court has received the Notice of Related Cases

3    concerning the above-captioned cases filed on March 11, 2020.

4    See Local Rule 123.   The court has, however, determined that it

5    is inappropriate to relate or reassign the cases at this time,

6    and therefore declines to do so.       This Order is issued for

7    informational purposes only and shall have no effect on the

8    status of the cases, including any previous Related (or Non-

9    Related) Case Order of this court.

10             IT IS SO ORDERED.

11   Dated:   March 12, 2020

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        2
